             1        Michael G. Marderosian, No. 077296
                      Heather S. Cohen, No. 263093
             2        MARDEROSIAN & COHEN
                      1260 Fulton Street
             3        Fresno, CA 93721
                      Telephone: (559) 441-7991
             4        Facsimile: (559) 441-8170
             5        Virginia Gennaro, No. 138877
                      City Attorney
             6        CITY OF BAKERSFIELD
                      1501 Truxtun Avenue
             7        Bakersfield, CA 93301
                      Telephone: (661) 326-3721
             8        Facsimile: (661) 852-2020
             9        Attorneys for: Defendants CITY OF BAKERSFIELD and JOSEPH GALLAND
             10
                                                    UNITED STATES DISTRICT COURT
             11
                                                  EASTERN DISTRICT OF CALIFORNIA
             12
             13       JESUS FLORES,                                   )      Case No. 1:17-CV-01393-JLT
                                                                      )
             14                             Plaintiffs,               )      DECLARATION OF CURTIS J. COPE
                                                                      )      IN SUPPORT OF DEFENDANTS’
             15                      v.                               )      MOTION FOR SUMMARY
                                                                      )      JUDGMENT OR, IN THE
             16       CITY OF BAKERSFIELD;                            )      ALTERNATIVE, PARTIAL SUMMARY
                      JOSEPH GALLAND; and                             )      JUDGMENT
             17       DOES 1 to 10, inclusive,                        )
                                                                      )      DATE: November 25, 2019
             18                             Defendants.               )      TIME: 9:30 a.m.
                                                                      )      JUDGE: Jennifer L. Thurston
             19
             20              I, Curtis J. Cope, hereby declare as follows:
             21              1.      I am a retired police officer (effective 10-30-97), attaining the rank of Lieutenant for
             22       the City of Huntington Beach, California. Some of the assignments that he has worked were Patrol
             23       Officer, Motor Officer, Field Training Officer, SWAT Officer, Special Enforcement Unit Officer,
             24       Helicopter Observer, Background Investigator, Patrol Sergeant, FTO Supervisor, SWAT Supervisor,
             25       Motor Sergeant, Accident Investigation Sergeant, Special Enforcement /Gang Detail Sergeant, Watch
             26       Commander, SWAT Commander, COP Area Commander and General Investigation Bureau
             27       Commander. In addition, Mr. Cope is a certified POST instructor. I am a certified Master Instructor
             28       by the State of California Commission on Peace Officers Standards and Training (POST). I was

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
             1        granted a Lifetime California Department of Education Teaching Credential, Community College
             2        level, in 1976, which certifies him to teach and train law enforcement personnel at Colleges and POST
             3        Commission approved training facilities. I am a consultant for POST in the Robert Presley Institute
             4        of Criminal Investigation, Instructor Update Course, where he provides training for law enforcement
             5        personnel in how to develop training and teaching techniques. I also acted as a consultant for POST
             6        in course and curricula development, mentoring, recommended training changes, assisted in
             7        tele-course productions and training procedures. I also continue training in the field on a regular basis
             8        to keep abreast with issues facing law enforcement. He has trained over 15,000 police personnel. A
             9        copy of my curriculum vitae, which expands on my qualifications, is attached hereto as Exhibit A.
             10              3.      I was retained as a consultant in this matter on or about October 23, 2018.
             11              4.      I have reviewed all relevant documents, discovery, and depositions in this matter.
             12       Based upon my careful review of the documents in this case and research materials contained therein,
             13       I now offer the following competent expert testimony concerning the police practices and procedures
             14       apparent in the case, to wit:
             15                      a.      Any reasonable officer would evaluate the information, physical evidence and
             16       statements provided and determine there was possible child abuse involved in this call for service.
             17       It is also his opinion based upon the fact pattern of the call for service it would be expected that a
             18       detective response would be appropriate and it comports with Bakersfield Police Department policy.
             19       It is also his opinion it would be appropriate for additional law enforcement personnel to respond to
             20       the hospital to inquire further regarding M.F.’s condition and injuries.
             21                      b.      Any reasonable detective would consider the information supplied by the
             22       medical personnel as part of the basis for continuing to conduct a child abuse investigation. Law
             23       enforcement is not expected to be able to diagnose a child’s injuries; however; it is expected that law
             24       enforcement will rely on the expertise of the medical professionals treating a child to provide some
             25       basis for considering that M.F. was possibly a victim of child abuse and that a continued criminal
             26       investigation was warranted.
             27                      c.      The securing of a search warrant demonstrates Bakersfield Police Department’s
             28       handling of the investigation comports to expected police procedures to assist detectives in

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         2
             1        establishing whether a crime had occurred, seize possible evidence, as well as identifying possible
             2        suspect(s) involved in the child’s abuse.
             3                         d.     The investigation record reflects that Jesus Flores was the only person who was
             4        present with M.F. at the time that the injuries are likely to have occurred. In his opinion the
             5        investigative steps taken by Galland and other detectives during this time frame were appropriate
             6        investigative steps for a reasonable detective. It is further his opinion that the focus of the investigation
             7        as to whether Jesus Flores was the person responsible for M.F.’s injuries was appropriate for the
             8        circumstances based upon the investigative findings to that point.
             9                         e.     Advanced law enforcement training provides detectives with methods of
             10       conducting interviews and interrogations. Typically, the interviews fall into two types: free format
             11       interview and cognitive interview. Interviews are typically used for dealing with persons not under
             12       arrest or those not identified as suspects in criminal activity. Interrogation training is typically geared
             13       towards dealing with possible or actual suspects of criminal activity. Often, these interrogations can
             14       be confrontational, in that it is not often criminals immediately confess to criminal activity. Thus,
             15       there is advanced training that demonstrates methods of conducting confrontational interrogations.
             16       The record shows the Bakersfield Police Department provides their personnel with advanced interview
             17       and interrogation training, internally and externally, which Galland has attended or taught. It is his
             18       opinion that the Bakersfield Police Department’s training program meets or exceeds the POST
             19       Standards for conducting child abuse types of crimes and Galland is well trained for conducting those
             20       types of investigations.
             21                        f.     Any reasonable detective would have concluded the focus of the investigation
             22       towards Jesus Flores as the person responsible for M.F.’s injuries was appropriate at that point in the
             23       investigation.
             24                        g.     The methods Galland utilized to conduct his investigation and interview during
             25       this time frame comport to proper police procedures and were reasonable for the circumstances. It is
             26       not uncommon for law enforcement to be taught to utilize interview and interrogation techniques that
             27       challenge the person being interviewed with confrontational questions in order to determine whether
             28       the individual may have involvement with the crime being investigated. There can be questions that

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                           3
             1        are offered to suggest involvement in or methods used during the crime being investigated. There can
             2        be questions that are used to overcome objections by the person being interrogated. These types of
             3        questions are expected and reasonable for the well-trained detective to rely on when conducting
             4        interrogations. These types of questions can be utilized to assist the well-trained detective to find the
             5        truth from the person being interrogated. He did not find any evidence of Galland utilizing improper
             6        interview and interrogation techniques, or that he was bullying or browbeating Jesus Flores during the
             7        interview process.
             8                        h.        The investigation conducted by Galland would have provided any reasonable
             9        detective with probable cause to believe Jesus Flores had abused M.F. and that Jesus Flores’ arrest was
             10       appropriate for the circumstances. It is also his opinion that it is reasonable and expected for law
             11       enforcement to utilize and rely on medical expertise to assist in developing investigations of this
             12       nature and to make a determination whether child abuse has occurred.
             13                       i.        Galland’s follow-up activities demonstrate appropriate police procedures in
             14       conducting the child abuse investigation.
             15                       j.        The record reveals the District Attorney found there was sufficient evidence that
             16       Jesus Flores had caused the injuries to M.F. and they filed criminal charges against him.
             17                       k.        Members of the Bakersfield Police Department meet or exceed the training
             18       standards established by POST and that Galland was well trained for his position as an
             19       investigator/detective.
             20                       l.        There is no evidence to support a finding that Galland was inadequately
             21       supervised during his investigation. In fact, the record clearly shows Galland consulted with
             22       supervision during his investigation of this matter.
             23                       m.        There is no evidence to support any contention that any member of the
             24       Bakersfield Police Department acted negligently during any of the investigation or criminal
             25       prosecution of the case against Plaintiff.
             26                       n.        There is no evidence to support any contention that reflects that the Bakersfield
             27       Police Department has any policy, practice, custom or procedure that condones violating any persons
             28       Civil Rights.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                           4
             1                        o.     There is no evidence to support any contention that reflects that the Bakersfield
             2        Police Department has any policy, practice, custom or procedure to overlook or ratify supposed wrong
             3        doing by members of the organization.
             4               5.       I have found that Detective Galland and members of the Bakersfield Police Department
             5        meet or exceed all training standards established by POST. I have found nothing in the record that
             6        indicates Detective Galland was negligent in performing his duties or that he violated any of Plaintiff’s
             7        Civil Rights.
             8               I declare under penalty of perjury under the laws of the State of California that the foregoing
             9        is true and correct. Executed on October 21, 2019, at Huntington Beach, California.
             10                                                      /s/ Curtis J. Cope
             11                                                      ____________________________________
                                                                     CURTIS J. COPE
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         5
